STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 20, 2014
               Plaintiff-Appellee,

v                                                                    No. 315568
                                                                     Wayne Circuit Court
WILLIE C. BASSETT, JR.,                                              LC No. 11-011915-FC

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals as of right his conviction by jury of first-degree felony murder, MCL
750.316(1)(b), first-degree child abuse, MCL 750.136b(2), and second-degree child abuse, MCL
750.136b(3). The trial court sentenced defendant to concurrent terms of life imprisonment
without parole for the murder conviction, 10 to 15 years in prison for the first-degree child abuse
conviction, and two to four years in prison for the second-degree child abuse conviction. We
affirm.

        Defendant’s convictions arise from the death of his three-month-old infant daughter, BB.
According to the testimony of medical experts, BB died from non-accidental head trauma.
During the day preceding BB’s admission to the hospital and her subsequent death, the child was
in defendant’s sole care.

                                                 I

         Defendant first incorrectly submits that this Court must reverse his convictions because
the trial court questioned six prosecution witnesses at length in a manner that allegedly signaled
the trial court’s bias against defendant. Defendant concedes that he did not preserve this issue by
objecting to the trial court’s questioning of the witnesses. Therefore, we review this issue only to
ascertain whether any plain error affected his substantial rights. People v Carines, 460 Mich.
750, 763-764; 597 NW2d 130 (1999); People v Davis, 216 Mich. App. 47, 51; 549 NW2d 1
(1996).

       MRE 614(b) provides that a “court may interrogate witnesses, whether called by itself or
by a party.” This rule recognizes that “[t]he trial court may question witnesses in order to clarify
testimony or elicit relevant information.” People v Conyers, 194 Mich. App. 395, 404; 487 NW2d
787 (1992). But the “trial court should conduct a trial with a view to eliciting the truth and to

                                                -1-
attaining justice between the parties.” Davis, 216 Mich. App. at 49 (internal quotation and
citation omitted). A trial judge possesses

       good reason to interject itself into the trial . . . when a witness is difficult or is not
       credible and the attorney fails to adequately probe the witness, . . . if a witness
       becomes confused,” or the “attorneys for both sides avoid asking a witness a
       material question . . . In these and other appropriate instances, the trial court may
       have good reason to question a witness in order to enhance the role of the criminal
       trial as a search for substantive truth. [Id. at 49-50.]

A trial judge does not deprive a defendant of a fair trial by asking “questions posed in a neutral
manner.” Id. at 50.

        “The principal limitation on a court’s discretion over matters of trial conduct is that its
actions not pierce the veil of judicial impartiality.” Davis, 216 Mich. App. at 50. In Conyers, 194
Mich. App. at 405, this Court summarized the following relevant cautionary principles governing
judicial questioning of witnesses:

       [T]he trial court must exercise caution and restraint to ensure that its questions are
       not intimidating, argumentative, prejudicial, unfair, or partial. The test is whether
       the judge’s questions and comments may well have unjustifiably aroused
       suspicion in the mind of the jury as to a witness’ credibility, and whether
       partiality quite possibly could have influenced the jury to the detriment of
       defendant’s case. [Internal quotations, citations and emphasis omitted.]

“A trial court may not assume the prosecutor’s role with advantages unavailable to the
prosecution,” but “the fact that testimony elicited by a court’s questions damaged a defendant’s
case did not demonstrate that the court had improperly assumed the role of surrogate
prosecutor.” Davis, 216 Mich. App. at 51 (internal quotation and citation omitted).

        The record reveals that the questions asked of Ashley Thomas, BB’s mother, by the
prosecutor and defense counsel left unclear many details concerning the child’s home life at the
time she endured her injuries, which defendant denied having inflicted. Thomas was the sole
trial witness to testify regarding BB’s home life around the time of her death. The trial court
elicited from Thomas additional, relevant details about BB’s home life during the months before
her death. See People v Daoust, 228 Mich. App. 1, 13; 577 NW2d 179 (2001) (finding properly
admitted evidence regarding a prior incident of child abuse because “it helped to put the charged
activity in context,” especially given that the defendant “denied ever participating in [the child’s]
discipline”), overruled in part on other grounds in People v Miller, 482 Mich. 540, 561; 759
NW2d 850 (2008). The trial court’s more limited questioning of several other witnesses also
elicited relevant details.

        Defendant does not specifically identify any purportedly irrelevant or unfairly prejudicial
topic of questioning by the trial court, but argues that, by extensively questioning the witnesses,
the judge injected himself as a second prosecutor. Even if the excessive nature of the trial
court’s questions crossed the line of judicial impartiality, defendant cannot establish plain error
affecting his substantial rights. Davis, 216 Mich. App. at 51. Absent the trial court’s questions,

                                                  -2-
the record demonstrates ample properly admitted evidence of defendant’s guilt, including the
medical testimony describing the nature of BB’s injuries, and Thomas’s testimony regarding
defendant’s physical abuse of her and his sole care for BB while Thomas was working on the
days before the child began exhibiting symptoms of brain death. The trial court also instructed
the jury that “[m]y comments, rulings, questions and instructions are also not evidence,” and
jurors presumptively follow their instructions. People v Unger, 278 Mich. App. 210, 235; 749
NW2d 272 (2008); Davis, 216 Mich. App. at 52. In light of the evidence admitted at trial and the
curative effect of the trial court’s instructions, any error in the trial court’s questioning of
witnesses does not require reversal. Moreover, defendant cannot overcome the strong
presumption that defense counsel’s performance constituted trial strategy and establish he was
denied the effective assistance of counsel because counsel failed to object to the trial court’s
lines of questioning, as a whole, on the basis of judicial impartiality—there are times when it is
better not to object and draw attention to impropriety. People v Carbin, 463 Mich. 590, 600; 623
NW2d 884 (2001); People v Bahoda, 448 Mich. 261, 287 n 54; 531 NW2d 659 (1995).

                                                 II

       Defendant next argues that the trial court deprived him of a fair trial by allowing
evidence of domestic violence that he inflicted on Thomas during the months before BB’s death.
Defendant contends that the evidence was not relevant to the issue whether he ever harmed BB,
and was unfairly prejudicial because no other evidence of record suggested that he had a motive
to harm BB or cause her harm.

        We review for an abuse of discretion a trial court’s decision whether to admit evidence,
but consider de novo any preliminary questions of law involved in the decision. People v Railer,
288 Mich. App. 213, 219; 792 NW2d 776 (2010); People v Matuszak, 263 Mich. App. 42, 47; 687
NW2d 342 (2004). A trial court’s ruling “on a close evidentiary question ordinarily cannot be an
abuse of discretion.” People v Cameron, 291 Mich. App. 599, 608; 806 NW2d 371 (2011)
(internal quotation and citation omitted). An abuse of discretion exists if “the court chooses an
outcome that falls outside the range of principled outcomes.” People v Douglas, 496 Mich. 557,
565; 852 NW2d 587 (2014); slip op at 6 (internal quotation and citation omitted).

        Pursuant to MCL 768.27b, the trial court properly admitted evidence that defendant
directed physical violence toward Thomas during the months before BB’s death. In relevant
part, MCL 768.27b provides:

              (1)        . . . [I]n a criminal action in which the defendant is accused of an
       offense involving domestic violence, evidence of the defendant’s commission of
       other acts of domestic violence is admissible for any purpose for which it is
       relevant, if it is not otherwise excluded under Michigan rule of evidence 403.

                                                 ***

               (5)    As used in this section:

               (a)     “Domestic violence” or “offense involving domestic violence”
       means an occurrence of 1 or more of the following acts by a person that is not an
       act of self-defense:
                                                 -3-
              (i)    Causing or attempting to cause physical or mental harm to a family
       or household member.

                                              ***

               (b)    “Family or household member” means any of the following:

                                              ***

               (ii)   An individual with whom the person resides or has resided.

            (iii)    An individual with whom the person has or has had a child in
       common. . . .

Because the present charges against defendant involved domestic violence against his daughter,
his past acts of domestic violence against Thomas qualified as admissible for any relevant
purpose, subject to exclusion under MRE 403. MCL 768.27b(1); see also Cameron, 291 Mich
App at 609-610. The evidence of defendant’s assaults of Thomas was relevant to his propensity
to have physically assaulted BB. People v Watkins, 491 Mich. 450, 487; 818 NW2d 296 (2012)
(holding that “when applying MRE 403 to evidence admissible under MCL 768.27a,” a statue
similar to MCL 768.27b, “courts must weigh the propensity inference in favor of the evidence’s
probative value rather than its prejudicial effect”). The evidence also possessed probative value
toward (1) bolstering the credibility of Thomas’s denial that she ever assaulted BB, (2)
substantiating that BB did not suffer her injuries accidentally, and (3) proving the circumstances
of Thomas’s and defendant’s relationship around the time of BB’s fatal injury. People v
Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011); Cameron, 291 Mich. App. at 612.

       “[W]hen applying MRE 403 to evidence admissible under MCL 768.27a [and MCL
768.27b],” courts should take into account

       several considerations that may lead a court to exclude such evidence. These
       considerations include (1) the dissimilarity between the other acts and the charged
       crime, (2) the temporal proximity of the other acts to the charged crime, (3) the
       infrequency of the other acts, (4) the presence of intervening acts, (5) the lack of
       reliability of the evidence supporting the occurrence of the other acts, and (6) the
       lack of need for evidence beyond the complainant’s and the defendant’s
       testimony. [Watkins, 491 Mich. at 487.]

These considerations pertain to “whether the probative value of the evidence admissible under
MCL 768.27a [and MCL 768.27b] . . . is nonetheless outweighed by the danger of unfair
prejudice.” Id. at 489; see also People v Duenaz, 306 Mich. App. 85, 99; 854 NW2d 531 (2014).

        Thomas recounted that defendant slapped her face, pulled her hair, pushed her, and once
pushed her out of a chair onto the floor. The manner in which BB was injured involved vigorous
shaking. Although the method of injury and age of the victims may not have been identical,
defendant placed his hands on two female members of his household. Defendant’s acts of
violence toward Thomas occurred in the days, weeks, and months before BB suffered her fatal
injuries, and the acts thus occurred in close temporal proximity. Thomas’s testimony established

                                               -4-
that defendant’s physically assaultive conduct toward her happened frequently before BB’s
death. Nothing in the record undercut the reliability of Thomas’s testimony to having endured
defendant’s physical abuse.

        Because few of the unfair prejudice factors delineated in Watkins weigh against the
admissibility of the evidence of defendant’s domestic violence against Thomas, we conclude that
the trial court acted within its discretion to the extent that it found that no unfair prejudice
substantially outweighed the probative value inherent in the evidence of defendant’s prior
assaults of Thomas. MRE 403. We also detect no potential that the evidence of defendant’s
prior domestic violence against Thomas adversely affected him “by injecting considerations
extraneous to the merits of the lawsuit, e.g., the jury’s bias, sympathy, anger, or shock,” or that
any danger exists “that marginally probative evidence will be given undue or preemptive weight
by the jury.” Cameron, 291 Mich. App. at 611 (internal quotations and citations omitted).

                                                III

        Defendant further asserts that the trial court erred in admitting character evidence
consisting of his anger management issues, liquor consumption, and unemployment. Defendant
posits that the court also erred in admitting testimony about BB’s healing rib fractures and
evidence of Thomas’s good character, specifically her long-term employment, arguing this
evidence was irrelevant. Defendant also argues that the prosecutor committed misconduct by
highlighting this evidence during her opening statement and closing argument.

        Defendant preserved the argument about past alcohol use, but did not preserve his
objections to the other character evidence. MRE 103(a)(1); People v Aldrich, 246 Mich. App.
101, 113; 631 NW2d 67 (2001). We review for an abuse of discretion the trial court’s admission
of the evidence regarding defendant’s alcohol consumption. Railer, 288 Mich. App. at 219. We
review the remaining unpreserved contentions of error only to ascertain whether any plain error
affected defendant’s substantial rights. Carines, 460 Mich. at 763-764.

        The evidence of Thomas’s employment, defendant’s alcohol use, defendant’s alcohol-
fueled anger toward Thomas, and defendant’s unemployment were all relevant to the
circumstances of BB’s care at the time of her death and the relationship between defendant and
Thomas. See Daoust, 228 Mich. App. at 13-14. Because defendant cared for BB while Thomas
worked, including the time period when BB suffered her fatal injuries, and defendant denied
harming BB, the challenged evidence possessed significant probative value toward illuminating
the circumstances of BB’s care and her parents’ relationship. MRE 401. Contrary to
defendant’s complaint, this evidence did not constitute improper propensity evidence. We
discern no unfair prejudice that substantially outweighed the probative value of the evidence.
MRE 403. We detect no potential that the evidence “inject[ed] considerations extraneous to the
merits of the lawsuit, e.g., the jury’s bias, sympathy, danger or shock,” Cameron, 291 Mich. App.
at 611, that the jury was likely to assign the evidence “undue or preemptive weight,” or that it
otherwise was “inequitable to allow use of the evidence,” Meissner, 294 Mich. App. at 451
(internal quotation and citation omitted).

      We also conclude that the trial court properly admitted the medical evidence
documenting that BB had rib fractures of different ages. This evidence had significant probative

                                                -5-
value toward establishing that the child did not accidentally suffer her fatal injuries. MRE 401;
Cameron, 291 Mich. App. at 612. We again discern no likelihood of any unfair prejudice that
would substantially outweigh the probative value of the evidence. MRE 403.

      Because the challenged evidence qualified as relevant and admissible pursuant to MRE
401, MRE 402, and MRE 403, defendant’s related suggestion that the prosecutor engaged in
misconduct lacks merit. People v Noble, 238 Mich. App. 647, 660; 608 NW2d 123 (1999).

                                                  IV

       Defendant additionally submits that the trial court deprived him of a fair trial by sua
sponte reading the jury an aiding and abetting instruction that had no support in the evidence.
We generally consider de novo claims of instructional error. People v Bartlett, 231 Mich. App.
139, 143; 585 NW2d 341 (1998). We review “for an abuse of discretion a trial court’s
determination that a specific instruction” applies or does not apply to the facts of record. People
v Hartuniewicz, 294 Mich. App. 237, 242; 816 NW2d 442 (2011); see also People v Young, 472
Mich. 130, 135, 141; 693 NW2d 801 (2005).

        “A criminal defendant has the right to have a properly instructed jury consider the
evidence against him.” People v Rodriguez, 463 Mich. 466, 472; 620 NW2d 13 (2000). We
review jury instructions as a whole to determine whether error requiring reversal occurred.
Bartlett, 231 Mich. App. at 143. The jury instructions must include all elements of the charged
offenses, and must not omit material issues, defenses, and theories that the evidence supports.
Id. Even when somewhat imperfect, jury instructions do not qualify as erroneous provided that
they fairly present to the jury the issues to be tried and sufficiently protect the defendant’s rights.
People v Knapp, 244 Mich. App. 361, 376; 624 NW2d 227 (2001); Bartlett, 231 Mich. App. at 143.

        To support a conviction pursuant to an aiding and abetting theory of guilt under MCL
767.39, the prosecutor had to show that (1) defendant or some other person committed the crime
charged, (2) defendant performed acts or offered encouragement that assisted the crime’s
commission, and (3) either (a) at the time that defendant gave aid and encouragement, he
possessed (i) the requisite intent necessary to support his conviction of the charged crime as a
principal, or (ii) knowledge that the principal intended the commission of the charged crime, or
(b) “the criminal act committed by the principal is an incidental consequence which might
reasonably be expected to result from the intended wrong.” People v Robinson, 475 Mich. 1, 6,
9; 715 NW2d 44 (2006) (internal quotations and citation omitted); see also People v Mass, 464
Mich. 615, 628; 628 NW2d 540 (2001). “The phrase ‘aids or abets’” encompasses “any type of
assistance given to the perpetrator of a crime by words or deeds that are intended to encourage,
support, or incite the commission of that crime.” People v Moore, 470 Mich. 56, 63; 679 NW2d
41 (2004).

        Defendant objected to the trial court’s proposal to provide an aiding and abetting jury
instruction because the prosecutor had not pursued this theory at trial. In response, the
prosecutor cited defendant’s statement to the police in which he stated he knew BB was injured,
but “did nothing to assist.” The prosecutor also argued an expert’s testimony that BB might have
sustained her injury days before her death “would indicate an aiding and abetting theory since
[defendant] was with BB for a period of time during the period of days.” Defendant had argued

                                                 -6-
to the jury that he did not have exclusive access to BB during that time. The trial court found
that aiding and abetting was an appropriate instruction, citing evidence of defendant’s knowledge
that someone had injured his child.

       MCL 769.26 provides:

              No judgment or verdict shall be set aside or reversed or a new trial be
       granted by any court of this state in any criminal case, on the ground of
       misdirection of the jury, . . . unless in the opinion of the court, after an
       examination of the entire cause, it shall affirmatively appear that the error
       complained of has resulted in a miscarriage of justice. [Emphasis added.]

A reviewing court should gauge an error’s effect “by assessing it in the context of the untainted
evidence to determine whether it is more probable than not that a different outcome would have
resulted without the error.” Lukity, 460 Mich. at 495.

        Even if we were to conclude that there was no evidence supporting the aiding and
abetting instruction, we conclude that defendant has not substantiated that the trial court’s
provision of that instruction occasioned a miscarriage of justice in this case. Ample properly
admitted evidence established defendant’s guilt and it is not more probable than not that the
aiding and abetting instruction either contributed to or was the basis for the jury’s finding of
guilt. Under the circumstances, we cannot conceive of a manner in which the improper aiding
and abetting jury instruction more probably than not “resulted in a miscarriage of justice.” MCL
769.26.

                                                 V

        Defendant lastly seeks a new trial on the basis that the great weight of the credible
evidence introduced at trial went against the jury’s verdict. Defendant challenges the soundness
of testimony by Dr. Ajit Sarniak, who opined that BB’s brain death happened within
approximately six hours of her brain injury. Defendant points to the testimony of two experts in
forensic pathology denying that the condition of BB’s body allowed for a determination of when
she might have suffered her fatal injury. Defendant also highlights Dr. Ljubisa Dragovic’s
estimation that BB might have endured her head injuries days before her brain death. According
to defendant, because the evidence did not precisely establish the timing of BB’s head injuries,
the credible evidence allowed that someone other than defendant could have inflicted BB’s fatal
injuries. Because defendant did not raise the purported evidentiary deficiency in the trial court,
we review it only to ascertain whether any plain error affected defendant’s substantial rights.
Carines, 460 Mich. at 763-764.

        A new trial premised on “the weight of the evidence should be granted only where the
evidence preponderates heavily against the verdict and a serious miscarriage of justice would
otherwise result.” People v Lemmon, 456 Mich. 625, 642; 576 NW2d 129 (1998) (internal
quotation and citation omitted). “[A]bsent exceptional circumstances, issues of witness
credibility are for the jury, and the trial court may not substitute its view of the credibility ‘for
the constitutionally guaranteed jury determination thereof.’” Id. at 642, quoting Sloan v Kramer-
Orloff Co, 371 Mich. 403, 411; 124 NW2d 255 (1963). “Unless it can be said that directly

                                                -7-
contradictory testimony was so far impeached that it was deprived of all probative value or that
the jury could not believe it, or contradicted indisputable physical facts or defied physical
realities, the trial court must defer to the jury’s determination.” Lemmon, 456 Mich. at 645-646
(internal quotation and citation omitted).

        Dr. Sarniak testified “as an expert in . . . pediatric medicine and pediatric critical care.”
He recalled encountering BB on the morning of August 4, 2011, by which time she was on a
ventilator. Dr. Sarniak averred that he had reviewed the medical records and the documentation
of tests performed on BB earlier that morning, including a CAT scan of her head showing
bilateral skull fractures, “a subdural hematoma, and . . . evidence of . . . ischemia which is poor
or disordered blood flow in the brain that was quite diffuse,” a skeletal survey showing that BB
also had “[h]ealing left posterior 6th through 9th rib fractures and acute [or new, within the last
couple days] appearing right anterior 6th through 8th rib fractures,” and reports documenting
hemorrhages in BB’s eyes. He also assessed her pupils for reactivity.

        In light of “[t]he constellation of clinical findings, including retinal hemorrhages, [acute
rib fractures,] . . . skull fractures and subdural hemorrhage” that BB suffered on the same day,
Dr. Sarniak opined with medical certainty that they resulted from nonaccidental trauma. Dr.
Sarniak testified that given the nature of BB’s injuries, “to a reasonable degree of medical
certainty” he would have expected to detect symptoms in BB between one and three or four
hours after she suffered the injuries. Although Dr. Sarniak could not identify a precise time
when BB’s injuries occurred, he opined that in light of the rapid progression in her symptoms
from difficulty breathing to “very clearly manifested . . . severe brain injury,” the injuries had
been inflicted “in the six hours or so before she actually went on the ventilator” at Henry Ford
Hospital early on the evening of August 3, 2011.1

       Dr. Francisco Diaz, the assistant Wayne County medical examiner, classified BB’s death
as a homicide caused by closed head trauma. Dr. Diaz denied that he could identify with
medical certainty how long after BB’s injuries she would have appeared to have difficulty
breathing. However, Dr. Diaz repeatedly characterized his examination as hampered because the
autopsy had occurred three days after BB was declared brain dead and an intervening surgery
removed most of her internal organs for donation. He confirmed that he had taken no tissue
samples and undertaken no scientific testing designed to identify the age of BB’s injuries. In Dr.
Diaz’s opinion, this exercise would have proven futile given the approximately 96 hours that
intervened between BB’s first hospital visit and the autopsy, during which BB received
substantial intensive care treatments at two hospitals and underwent the organ removal surgery.

       Dr. Dragovic, who testified as a defense expert in anatomical pathology, forensic
pathology, and neuropathology, reviewed Dr. Diaz’s autopsy report and photographs, as well as
other unspecified documents, and concluded that BB had died from “blunt force trauma [to her


1
  Dr. Sarniak explained that he had worked on approximately 20 other cases in which he knew
“when the injury occurred and the death occurred.” Dr. Sarniak added that a remote possibility
existed that the child’s injuries might have occurred up to 12 hours before her placement on life
support.


                                                -8-
head] and complications thereof that occurred over a period” in excess of 36 to 48 hours.
According to Dr. Dragovic, to reach an accurate estimate of the time of BB’s injury, he would
have required much more information than the present record contained, including “samples of
the hard coverings of the brain with the blood that was adherent to the inner surface” for review
under a microscope and treatment with stains to measure iron levels in BB’s blood. But when
asked whether he received documentation from Children’s Hospital of BB’s three distinct skull
fractures, Dr. Dragovic replied, “I only saw one fracture documented at autopsy. . . . I’m not
going to take any . . . statement . . . from clinical medicine unless it can be substantiated at the
time of the autopsy.” He also denied recalling the precise interval of time that BB spent
hospitalized before her autopsy, or that he had reviewed any ophthalmology reports or CAT
scans from Children’s Hospital, or Dr. Sarniak’s reports.

       Defendant points to the testimony of Drs. Diaz and Dragovic as contradicting Dr.
Sarniak’s estimation that BB likely experienced her injuries approximately six hours before
going to the hospital early on the evening of August 3, 2011. However, Dr. Diaz did not
contradict Dr. Sarniak’s timing testimony. Dr. Diaz acknowledged that the lengthy delay before
the occurrence of BB’s autopsy prevented him from determining an accurate estimation of when
she suffered her fatal injuries. Although Dr. Dragovic placed BB’s fatal injuries several days
before August 3, 2011, his testimony rested on Dr. Diaz’s incomplete autopsy and failed to take
into account most of the clinical findings by Children’s Hospital. Alternatively phrased, Dr.
Dragovic’s opinion had its own potential credibility issues. We reject that defendant has shown
that Dr. Sarniak’s opinion testimony qualified as “so far impeached that it was deprived of all
probative value or that the jury could not believe it, or contradicted indisputable physical facts or
defied physical realities.” Lemmon, 456 Mich. at 645-646 (citation and quotation marks omitted).
We conclude that defendant has failed to substantiate exceptional circumstances that would
warrant this Court’s revisitation of the jury’s weighing of Dr. Sarniak’s credibility. Id. at 642.

       Affirmed.

                                                              /s/ Joel P. Hoekstra
                                                              /s/ Kurtis Wilder
                                                              /s/ Karen M. Fort Hood




                                                -9-